Exhibit 10.1

 

TWENTY-FIRST AMENDMENT TO LOAN DOCUMENTS

 

THIS TWENTY-FIRST AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) dated as of May
28, 2020 (the “Effective Date”), by and between: BUILD-A-BEAR WORKSHOP, INC., a
Delaware corporation, BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC., a Delaware
corporation (“BABWF”), BUILD-A-BEAR ENTERTAINMENT, LLC, a Missouri limited
liability company (“BABE”), BUILD-A-BEAR RETAIL MANAGEMENT, INC., a Delaware
corporation (“BABRM”), and BUILD-A-BEAR CARD SERVICES, LLC, a Virginia limited
liability company (“BABCS”), jointly and severally (individually and
collectively, “Borrower”); and U.S. BANK NATIONAL ASSOCIATION, a national
banking association (“Lender”), has reference to the following facts and
circumstances (the “Recitals”):

 

A.     Borrower and Lender have executed a Fourth Amended and Restated Loan
Agreement dated effective as of August 11, 2008 (as amended as set forth below,
the “Loan Agreement”; all capitalized terms not otherwise defined herein shall
have the same meanings as ascribed to them in the Agreement), pursuant to which
Borrower have executed a Fourth Amended and Restated Revolving Credit Note dated
as of August 11, 2008, jointly and severally payable by Borrower to Lender in
the original principal amount of $50,000,000 and thereafter reduced to
$35,000,000.00 (as amended as set forth below, the “Note”), both of which have
been amended by a Seventh Amendment to Loan Documents dated effective as of
October 28, 2009, an Eighth Amendment to Loan Documents dated effective as of
December 31, 2010, a Ninth Amendment to Loan Documents dated effective as of
December 30, 2011, a Tenth Amendment to Loan Documents dated effective as of
June 30, 2012, an Eleventh Amendment to Loan Documents dated effective as of
December 31, 2012, a Twelfth Amendment to Loan Documents dated effective as of
February 13, 2013, a Thirteenth Amendment to Loan Documents dated effective as
of April 30, 2013, a Fourteenth Amendment to Loan Documents dated effective as
of January 22, 2014, a Fifteenth Amendment to Loan Documents dated effective as
of December 31, 2014, a Joinder and Sixteenth Amendment to Loan Documents dated
effective as of April 25, 2016, a Seventeenth Amendment to Loan Documents dated
effective as of May 4, 2017, an Eighteenth Amendment to Loan Documents dated
effective as of December 14, 2018, a Nineteenth Amendment to Loan Documents
dated effective as of April 16, 2019, and a Twentieth Amendment to Loan
Documents dated September 11, 2019; and

 

B.     The Loan Agreement and the Note are described in and secured by certain
security documents including, but not limited to (i) a Security Agreement dated
as of August 11, 2008, executed by BABWF, BABWF, BABE and BABRM in favor of
Lender, and covering the property as more particularly described therein; (ii)
an Open-End Mortgage, Assignment of Rents and Leases, Security Agreement, and
Fixture Filing dated as of August 11, 2008, executed by BABRM in favor of
Lender, recorded with the Franklin County, Ohio Recorder on August 13, 2008 as
Document No. 200808130123240, and covering the property as more particularly
described therein; (iii) an Intellectual Property Pledge Agreement dated as of
August 11, 2019, executed by BABWF in favor of Lender, and covering the property
as more particularly described; (iv) an Intellectual Property Pledge Agreement
dated as of August 11, 2019, executed by BABRM in favor of Lender, and covering
the property as more particularly described therein; (v) a Pledge Agreement
dated as of December 17, 2008, executed by BABWF in favor of Lender, and
covering certain securities in Build-A-Bear Workshop Canada, Ltd., (vi) a Pledge
Agreement dated as of December 17, 2008, executed by BABWF in favor of Lender,
and covering certain securities in Build-A-Bear Workshop Canada, Ltd.; (vi) a
Pledge Agreement dated as of December 17, 2008, executed by BABWF in favor of
Lender, and covering certain securities in Build-A-Bear Workshop Canada, Ltd.;
(vii) a Charge Over Shares dated as of December 31, 2008, executed by BABWF in
favor of Lender, and covering certain securities in Build-A-Bear Workshop UK
Holdings Limited; and (viii) a Charge Over Shares dated as of December 31, 2008,
executed by BABWF in favor of Lender, and covering certain securities in
Build-A-Bear Workshop Ireland Limited (collectively, as amended, the “Security
Documents”).

 

C.     Borrower desires to amend the terms of the Loan Agreement and the Note in
the manner set forth herein; and Lender is willing to agree to said amendments
on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

 

1.     Recitals. The Recitals are true and correct, and, with the defined terms
set forth herein, are incorporated by this reference.

 

2.     Amendments to Loan Agreement. As of the Effective Date of this Amendment,
the Loan Agreement is hereby amended as follows:

 

(a)     Section 2.1.1 of the Loan Agreement is hereby deleted in its entirety
and the following substituted in lieu thereof:

 

 

--------------------------------------------------------------------------------

 
 

 

“2.1.1 Total Facility. Lender will make available to Borrower a line of credit
of up to $10,000,000.00, minus the aggregate amount of Letter of Credit
Obligations at such time (“Total Facility”), subject to the terms and conditions
and made upon the representations and warranties of Borrower set forth in this
Agreement. Amounts outstanding under the line of credit from time to time will
be referred to as the “Revolving Credit Loan.” The Revolving Credit Loan will be
represented by the Fourth Amended and Restated Revolving Credit Note of Borrower
dated as of August 11, 2008 and all amendments, extensions and renewals thereto
and restatements and replacements thereof (the “Revolving Credit Note”). The
Revolving Credit Loan will bear interest and will be payable in the manner set
forth in the Revolving Credit Note, the terms of which are incorporated herein
by reference.”

 

(b)     Section 5.2.3 of the Loan Agreement is hereby deleted in its entirety
and the following substituted in lieu thereof:

 

“5.2.3 Quarterly Compliance Certificate. Furnish Lender (a) within 20 days after
the end of each fiscal quarter, a preliminary, and (b) within 30 days after the
end of each fiscal quarter, a final, Compliance Certificate in form and
substance acceptable to Lender demonstrating that Borrower has maintained
Liquidity of at least $3,000,000 at all times during the relevant period as
required under Section 6.15 hereof. In addition, the Compliance Certificate
shall set forth the following financial ratios (although Borrower is not
required to achieve any minimum level thereof): (a) the ratio of: (i) Funded
Debt to (ii) EBITDA calculated on a rolling historical 12-month basis (the
“Funded Debt Ratio”), and (b) the ratio of (i) the sum of (x) EBITDA, plus
operating lease payments, minus the sum of (y) cash actually expended for taxes
and dividends, plus maintenance capital expenditures equal to $8,000,000, to
(ii) the sum of scheduled principal payments on Indebtedness including
capitalized lease payments, plus cash actually expended for interest and
operating lease payments, on a trailing 12-month basis (the “FCC Ratio”).”

 

(c)     Sections 6.4, 6.5 and 6.6 of the Loan Agreement are hereby deleted in
their entirety.

 

(d)     Section 6.15 of the Loan Agreement is hereby deleted in its entirety and
the following substituted in lieu thereof:

 

“6.15 Minimum Liquidity. Fail to maintain Liquidity of at least $3,000,000 at
all times. As used herein, the term “Liquidity” means Borrower’s Consolidated
North American Cash Balance.”

 

(e)     Section 6.16 of the Loan Agreement is hereby deleted in its entirety.

 

(f)     Section 8.2.3 of the Loan Agreement is hereby deleted in its entirety
and the following substituted in lieu thereof:

 

“8.2.3. Borrowing Certificate and Other Documents. Lender will have received a
Borrowing Certificate in the form of Exhibit 1 attached hereto, signed by
Borrower’s Chief Financial Officer, and such other documents, instruments,
opinions, certificates, or items of information which it may have reasonably
required in connection with the transactions provided for in this Agreement.”

 

(g)     The following Sections 8.2.4 and 8.2.5 are hereby added to the Loan
Agreement:

 

“8.2.4.     FCC Ratio Requirement. Borrower’s trailing 12-month FCC Ratio as of
the most recently reported quarter-end is at least 1.25 to 1.00; and

 

8.2.5.     Anti-Cash Hoarding Requirement. The advance will not cause or result
in Borrower’s Consolidated North American Cash Balance, after giving effect to
the advance, to exceed $5,000,000.00.”

 

(h)     All references in the Loan Agreement to “Exhibit 1” shall mean the form
of Borrowing Certificate attached hereto as Exhibit 1.

 

3.     Amendments to Note. As of the Effective Date of this Amendment, the Note
is hereby amended as follows:

 

(a)     The reference to the maximum principal sum of “TWENTY MILLION DOLLARS
($20,000,000.00)” in the first paragraph of the Note is hereby deleted and
replaced with “TEN MILLION DOLLARS ($10,000,000.00);” the reference to
“$20,000,000.00” at the top the first page of the Note is hereby deleted and
replace with “$10,000,000.00;” and any and any other references in the Note of
similar import are hereby amended from “$20,000,000.00” to “$10,000,000.00.”

 

- 2 -

--------------------------------------------------------------------------------

 

 

(b)     The following new paragraph is hereby added to the end of Section 1 of
the Note:

 

“If Lender has determined that (a) the rate index described above (“LIBOR”) is
no longer available, either because (i) LIBOR is not being quoted or published,
(ii) any relevant agency or authority has announced that LIBOR will no longer be
published or is no longer representative, or (iii) any similar circumstance
exists such that LIBOR has become unavailable or ceased to exist, or (b) similar
loans are being documented with a replacement rate to LIBOR, Lender may, in its
discretion, replace LIBOR with a replacement rate (which may include a successor
index and a spread adjustment), taking into consideration any selection or
recommendation of a replacement rate by any relevant agency or authority and
evolving or prevailing market conventions. In connection with the selection and
implementation of any such replacement rate, Lender may make any technical,
administrative or operational changes that Lender decides may be appropriate to
reflect the adoption and implementation of such replacement rate. Lender does
not warrant or accept any responsibility for the administration or submission
of, or any other matter related to, LIBOR or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation whether any such alternative, successor or replacement rate will have
the same value as, or be economically equivalent to, LIBOR.”

 

(c)     Section 3.2 of the Note is hereby deleted in its entirety and the
following substituted in lieu thereof:

 

“3.2.     The entire outstanding principal balance, all accrued and unpaid
interest thereon, and all other amounts due under the Loan Documents will be due
and payable in full on September 30, 2020 (the “Maturity Date”).”

 

(d)     Section 3.3 of the Note is hereby deleted in its entirety and the
following substituted in lieu thereof:

 

“3.3     If, at the end of any business day on which there is any amount
outstanding under the Note, the Borrower’s Consolidated North American Cash
Balance exceeds $5,000,000.00, Borrower shall report the amount of such
Consolidated North American Cash Balance to Lender and shall repay to Lender the
lesser of (i) the amount outstanding under the Note, and (ii) the amount of
Borrower’s Consolidated North American Cash Balance in excess of $5,000,000.00.

 

(e)     Sections 5.1 and 5.2 of the Note are hereby deleted in their entirety
and the following substituted in lieu thereof:

 

“5.1     Borrower may borrow, repay and re-borrow under this Note subject to the
terms, conditions, and limits set forth herein and in the Loan Agreement. Lender
is authorized to record in its books and records the date and amount of each
advance and payment hereunder, and other information related thereto, which
books and records will constitute prima facie evidence of the accuracy of the
information so recorded; provided, however, that failure of Lender to record, or
any error in recording, any such information will not relieve Borrower of any of
its obligations under this Note or any of the other Loan Documents.
Notwithstanding the foregoing, (a) Borrower may not request, and Lender will not
make any advance under this Note unless Borrower has certified to Lender in a
Borrowing Certificate provided under Section 8.2.3 of the Loan Agreement that
its trailing 12-month FCC Ratio as of the most recently reported quarter-end is
at least 1.25 to 1.00; (b) Borrower may not request, and Lender will not make,
any advance under this Note which would result in Borrower’s Consolidated North
American Cash Balance, after giving effect to the advance, exceeding
$5,000,000.00; and (c) at no time, may Borrower request, or will Lender make,
any advance under this Note which would cause the outstanding principal balance
under this Note to exceed the Total Facility.”

 

- 3 -

--------------------------------------------------------------------------------

 

 

5.2     Any request by Borrower for a LIBOR Rate Loan must be received by Lender
not later than 11:00 a.m. (Cincinnati time) on a day that is at least two (2)
New York Banking Days prior to the proposed borrowing date (which must be a
Business Day) and must be accompanied by a Borrower Certificate as set forth in
the Loan Agreement. Each request for an advance under this Note will be
irrevocable by Borrower. Lender will have no liability in acting upon any
request that Lender believes in good faith to have been given on behalf of
Borrower and will have no duty to verify the authenticity of the signature(s)
appearing on any written request and no duty to verify the identity of any
person making any telephonic request. Any disbursement of funds pursuant to a
request for an advance under this Note will be subject to all of the terms and
conditions of the Loan Agreement. Upon the making of any request for an advance,
Borrower will be deemed to have made all of the representations and warranties
set forth in the Loan Agreement on and as of the date of such request except for
those representations and warranties which were made specific to the effective
date of the Loan Agreement.”

 

4.     Letters of Credit Modifications. Notwithstanding anything contained in
any of the Loan Documents to the contrary, (a) Lender shall have no obligation
to issue any additional Letters of Credit for or on account of Borrower, and (b)
Borrower shall continue to pay Lender a fee of 3.25% per annum on the aggregate
undrawn face amount of any existing Letters of Credit, to be paid quarterly in
advance.

 

5.     Engagement of Financial Consultant. Within forty-five (45) days of
Lender’s written request following the occurrence of any default by Borrower
under the Agreement, the Note or the Security Documents, as amended hereby,
Borrower will engage the services of an independent financial consultant
acceptable to Lender, at Borrower’s expense, in accordance with the terms of a
written engagement agreement that includes a scope of services and other terms
acceptable to Lender and that authorizes the consultant to provide verbal and
written reports to Lender from time to time, as requested by Lender.

 

6.     Amendment Fee. in order to induce Lender to enter into this Agreement,
Borrower shall pay to Lender an amendment fee in the amount of $25,000.00 (the
“Amendment Fee”), which Amendment Fee shall be fully earned and paid to Lender
on or before the Effective Date.

 

7.     Continuing Security. The Agreement and the Note, as hereby amended is,
shall continue to be, secured by the Security Documents, and any reference to
the Agreement and the Note in the Security Documents shall hereafter be deemed
to include the Agreement as hereby amended.

 

8.     Binding Obligations. The Agreement, the Note and the Security Documents,
are, and shall remain, the binding obligations of Borrower and/or other third
parties, and all of the provisions, terms, stipulations, conditions, covenants
and powers contained therein shall stand and remain in full force and effect,
except only as the same are herein and hereby expressly and specifically varied
or amended, and the same are hereby ratified and confirmed, and Lender reserves
unto itself all rights and privileges granted thereunder.

 

9.     Representation and Warranty of Borrower Regarding Borrowing. Borrower
hereby represents and warrants that as of the date hereof it is unable to
satisfy the borrowing conditions set forth in Section 8.2.3 of the Loan
Agreement and Section 5.1 of the Note, as amended hereby; nevertheless, Borrower
represents and warrants that this Amendment is satisfactory to Borrower and is
in its best interest.

 

10.     Reaffirmation; Authority. Borrower hereby reaffirms all representations,
warranties, covenants and agreements recited in the Agreement, the Note, and the
Security Documents as of the date hereof, and the same are hereby adopted as
representations, warranties, covenants and agreements of Borrower herein.
Borrower further represents and warrants that it is not in default under any of
its obligations under the Agreement, the Note, and the Security Documents, and
that it has full power and authority to execute and deliver this Amendment, and
that the execution and delivery hereof has been duly authorized, and that all
necessary and proper acts have been performed or taken.

 

11.     Release. Borrower hereby releases Lender and its successors, assigns,
directors, officers, agents, employees, representatives and attorneys from any
and all claims, demands, causes of action, liabilities or damages, whether now
existing or hereafter arising or contingent or noncontingent, or actions in law
or equity of any type or matter, relating to or in connection with any
statements, agreements, action or inaction on the part of Lender occurring at
any time prior to the execution of this Amendment, with respect to Borrower, the
Agreement, the Note, the Security Documents and any related Loan Documents.

 

12.     Further Assurances. Following the Effective Date of this Amendment,
Borrower agrees to execute and deliver to Lender at any time and from time to
time any and all further conveyances, assignments, confirmations, satisfactions,
releases, instruments of further assurance, approvals, consents and any and all
such further instruments and documents as may be reasonably necessary,
appropriate, expedient or proper in the opinion of Lender or its counsel in
order to effectuate, complete, perfect or protect the transactions described
herein or in the Agreement, the Note, the Security Documents or any other
documents executed in connection therewith or contemplated thereby.

 

- 4 -

--------------------------------------------------------------------------------

 

 

13.     Expenses. Borrower agrees to pay all reasonable expenses incurred by
Lender in connection with this Amendment, including, but not limited to,
Lender’s legal and recording fees. Said sums are payable on demand and are
secured by the Security Documents.

 

14.     Applicable Law. This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Ohio (without reference to
conflict of law principles) but giving effect to federal laws applicable to
national banks.

 

15.     Counterparts; Electronic Images. This Amendment may be executed in any
number of counterparts (including telecopy counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Borrower hereby acknowledges the receipt of a copy of this Amendment
and all other Loan Documents. Lender may, on behalf of Borrower, create a
microfilm or optical disk or other electronic image of this Amendment and any or
all of the Loan Documents. Lender may store the electronic images of this
Amendment and any other loan document in its electronic form and then destroy
the paper original as part of Lender’s normal business practices, with the
electronic image deemed to be an original.

 

16.     Closing Conditions. Notwithstanding any provision contained in this
Amendment to the contrary, this Amendment shall not be effective unless and
until Lender shall have received the following, all in form acceptable to
Lender:

 

 

(a)

this Amendment, duly executed by Borrower;

 

 

(b)

Borrowing Resolutions of the Board of Directors of each of the Borrowers, duly
executed by the Secretary of Borrower;

 

 

(c)

the Amendment Fee described in Section 6 of this Amendment; and

 

 

(d)

such other documents and information as required by Lender.

 

Borrower and Lender have executed this Amendment as of the Effective Date.

 

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

- 5 -

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE-

TWENTY-FIRST AMENDMENT TO LOAN DOCUMENTS dated May 28, 2020

 

 

 

Borrowers:

 

BUILD-A-BEAR WORKSHOP, INC.

 

 

By:     /s/ Voin Todorovic                             

Name: Voin Todorovic                                 

Title:      Chief Financial Officer                  

 

BUILD-A-BEAR WORKSHOP FRANCHISE

HOLDINGS, INC.

 

 

By:     /s/ Voin Todorovic                             

Name: Voin Todorovic                                 

Title:      Chief Financial Officer                  

 

BUILD-A-BEAR RETAIL MANAGEMENT, INC.

 

 

By:     /s/ Voin Todorovic                             

Name: Voin Todorovic                                 

Title:      Chief Financial Officer                  

 

BUILD-A-BEAR ENTERTAINMENT, LLC

 

By:     Build-A-Bear Retail Management, Inc.,

 It’s Sole Member

 

 

By:     /s/ Voin Todorovic                             

Name: Voin Todorovic                                 

Title:      Chief Financial Officer                  

 

 

BUILD-A-BEAR CARD SERVICES, LLC

 

By:     Build-A-Bear Workshop, Inc.,

 It’s Sole Member

 

By:     /s/ Voin Todorovic                             

Name: Voin Todorovic                                 

Title:      Chief Financial Officer                  

 

Lender:

 

U.S. BANK NATIONAL ASSOCIATION 

 

 

By:     /s/ Roger Gross                                 

Name:      Roger Gross                                

Title:      Senior Vice President                    

 

- 6 -

--------------------------------------------------------------------------------

 

 

Exhibit 1

(Form of Borrowing Certificate)

 

BORROWING CERTIFICATE

Dated ____________, 2020

 

To: U.S. Bank National Association

 

Pursuant to that certain Fourth Amended and Restated Loan Agreement dated
effective as of August 11, 2008 (as thereafter amended from time to time, the
“Loan Agreement”) by and between BUILD-A-BEAR WORKSHOP, INC., a Delaware
corporation, BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC., a Delaware
corporation (“BABWF”), BUILD-A-BEAR ENTERTAINMENT, LLC, a Missouri limited
liability company (“BABE”), BUILD-A-BEAR RETAIL MANAGEMENT, INC., a Delaware
corporation (“BABRM”), and BUILD-A-BEAR CARD SERVICES, LLC, a Virginia limited
liability company (“BABCS”), jointly and severally (individually and
collectively, “Borrower”) and U.S. BANK NATIONAL ASSOCIATION, a national banking
association (“Lender”):

 

Borrower hereby requests an advance under the Loan Agreement in the amount of
$____________.

 

In connection with such request, the undersigned hereby certifies to Lender that
as of the date set forth above:

 

 

1.

Borrower’s Consolidated North American Cash Balance equals $______________.

 

 

2.

Borrowers trailing 12-month FCC Ratio as of the most recently reported
quarter-end is at least 1.25 to 1.00.

 

 

3.

Each of the conditions set forth in Section 8.2 of the Loan Agreement have been
satisfied.

 

 

4.

All adjustments and calculations related to the ratios set forth in 1 and 2
above are attached hereto.

 

 

 

BUILD-A-BEAR WORKSHOP, INC., et al

 

 

By______________________________

Its Chief Financial Officer

 

- 7 -